PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,247,916
Issue Date: 2022 Feb 15
Application No. 16/442,456
Filing or 371(c) Date: 15 Jun 2019
Attorney Docket No. 70960-0050 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154 AND 37 C.F.R. § 1.705(B) filed April 15, 2022, 2022, which is treated as an application under 37 CFR 1.705(b), requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by two hundred twelve (212) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by two hundred twelve (212) days is GRANTED. 

Patentee asserts that the 93-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment after a notice of allowance has been given or mailed filed November 15, 2021 is not warranted because the submission was expressly requested.1 Upon review, the paper filed November 15, 2021 was filed in response to the Notice to File Corrected Application Papers Notice of Allowance Mailed mailed November 10, 2021. Therefore, the paper filed November 15, 2021 was expressly requested by the Office, and is considered a paper which is not a failure to engage in reasonable efforts to conclude processing or examination. The 93 day period of reduction for applicant delay is removed and replaced with a 0 day period of reduction.

Patentee asserts that no fee is due in connection with the subject application under 37 CFR 1.705(b). However, consideration of a request under 37 CFR 1.705(b) requires payment of the fee set forth at § 1.18(e), irrespective of whether there was an error on the part of the patentee or the Office. As such, the $210.00 fee required by § 1.18(e) has been charged to counsel’s deposit account. No further fees are due in connection with this petition.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred twelve (212) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction




    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)